IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 37482

STATE OF IDAHO,                                 )     2010 Unpublished Opinion No. 693
                                                )
       Plaintiff-Respondent,                    )     Filed: November 1, 2010
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
JEFFREY DANE MURRAY,                            )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Deborah A. Bail, District Judge.

       Order denying I.C.R. 35 motion for reduction of sentence, affirmed.

       Molly J. Huskey, State Appellate Public Defender; Jordan E. Taylor, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Jessica M. Lorello, Deputy
       Attorney General, Boise, for respondent.
                  ______________________________________________

                     Before LANSING, Chief Judge; GUTIERREZ, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Jeffrey Dane Murray pled guilty to felony domestic violence. I.C. §§ 18-903, 18-918(2).
In exchange for his guilty plea, an additional charge was dismissed. The district court sentenced
Murray to a unified term of ten years, with a minimum period of confinement of three years.
Murray filed an I.C.R. 35 motion, which the district court denied. Murray appeals.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). An appeal from the

                                               1
denial of a Rule 35 motion cannot be used as a vehicle to review the underlying sentence absent
the presentation of new information. Id. Because no new information in support of Murray’s
Rule 35 motion was presented, review of the sentence by this Court is precluded. For the
foregoing reasons, the district court’s order denying Murray’s Rule 35 motion is affirmed.




                                                2